RESOLUCIÓN
Examinada la moción mediante la cual Santiago Guz-mán Esquilín solicitó readmisión el 13 de octubre de 1999, y habiendo transcurrido un (1) año, que era el término de su suspensión, se ordena su reinstalación únicamente al ejercicio de la abogacía, efectiva el 1ro de noviembre de 1999.
Se le concede a la Directora de la Oficina de Inspección de Notarías un término de treinta (30) días para que nos informe sobre el estado de la obra notarial del licenciado Guzmán Esquilín, a los fines de decidir su reinstalación como notario.

Publíquese.

*655Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Corrada Del Río no intervinieron.
(.Fdo.) Carmen E. Cruz Rivera

Subsecretaría del Tribunal Supremo